Application, pursuant to CPLR 9405, for written consent to the renewal of petitioner’s application for admission to practice without examination. Following the determination of the Committee on Character and Fitness for the Sixth Judicial District that it was unable to recommend or certify petitioner as one possessed of the legal training and ability necessary for admission to the Bar without examination, we denied petitioner’s application to overrule the committee’s decision and for an order admitting him to practice without examination by decision dated March 3, 1975. Thereafter, by decision dated April 18, 1975, we denied petitioner’s request to refer his application for admission without examination to the committee for reconsideration. Inasmuch as the question of petitioner’s fitness has been considered twice within the past two months, this application should be denied as premature. Application denied. Herlihy, P. J., Greenblott, Sweeney, Kane and Main, JJ., concur.